Title: Berubé de Costentin to Arthur Lee and John Adams, 4 September 1778
From: Costentin, Berubé de
To: Lee, Arthur,Adams, John


      
       Messieurs
       a Brest le 4. 7bre. 1778
      
      En Conformite des ordres que vous M’avez fait l’honneur de m’addresser le 15. du mois dernier le Sr. Thomas Wilkinson a party hier pour la ville de St. Paul de Léon ou il vivra a ses fraix; et J’ay pris pour la Sureté de sa personne touttes les précautions possibles.
      J’attends de vos ordres ou de Monsieur Francklin sur vos prisonniersicy qui Coûtent bien de la depense la qui me donnent bien de L’Embaras et de L’Inquietude.
      Je suis avec Beaucoup de respect Messieurs Votre tres humble et tres obeissant Serviteur
      
       Berubé de Costentin
      
     